Case 3:20-cv-00822-LEK-ML Document 54 Filed 03/01/21 Page 1of1

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT - N.D. OF N.Y.
Aviva Friedman - | L e D
68 Pine St
Binghamton, NY 13901 MAR -1 202]
Hon. Lawrence E. Kahn AT__ O'CLOCK
James T. Foley U.S. Courthouse John M. Domurad. Clerk - Binghamton

 

445 Broadway, Room 424
Albany, NY 12207-2926

Re: YOUNG AMERICA’S FOUNDATION, et.al. v. Harvey Stenger, et.al.
Case 3:20-cv-822

February 26, 2021

Dear Judge Kahn,

| am writing this letter to request a 10-day extension to file a responsive pleading and/or a
12(b)(5) motion in this case. The plaintiff's attorneys have stated they will not object to this.

Thank you,

AWW duocnvae
Aviva Friedman
